PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SUNDERMEYER et al.
Application No. 16/391,625
Filed: 23 Apr 2019
For CONTROL SYSTEM USER INTERFACE

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition pursuant to 37 C.F.R. 
§§ 1.78(c) and 1.78(e), filed on March 22, 2021, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to one prior-filed provisional application and an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to twelve nonprovisional applications.  

The petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) is DISMISSED.

A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:

The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

A petition for acceptance of a claim for delayed priority under 37 C.F.R. § 1.78(e) is only applicable to those applications 

(1) 	the reference required by 35 U.S.C. 120 and paragraph 37 
	C.F.R. § 1.78(d)(2) to the prior-filed application, unless 
	previously submitted;
(2)  the petition fee set forth in 37 C.F.R. §  1.17(m); and,
(3)  a statement that the entire delay between the date the 
benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

With this petition, a corrected/updated ADS, the associated fee, the petition fee, the proper statements of unintentional delay, and an explanation regarding the extended period of delay have been received.  

To date, requirements (1) and (2) of 37 C.F.R. §§ 1.78(c) and 1.78(e) above has been satisfied.  Requirement (3) of 37 C.F.R. §§ 1.78(c) and 1.78(e) remains unsatisfied.

Regarding requirement (3) of 37 C.F.R. §§ 1.78(c) and 1.78(e), while Petitioner has included the statement required by 37 C.F.R. §§ 1.78(c)(3) and 1.78(e)(3), the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 C.F.R. § 1.78 was filed more than two years after the date the benefit claim was due. Therefore, applicants must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 C.F.R. § 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to present the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See M.P.E.P. § 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

With this petition, Petitioner has explained on the second page of the petition that Applicant was “unaware of any issues in the priority chain” until a review of the priority chain was made on an unspecified date when reviewing an Office action that issued on September 21, 2020 in this application.

It is noted that more than six months passed between the issuance of the September 21, 2020 Office action and the filing of this petition.  On renewed petition, Petitioner must reveal the precise date when Applicant learned that this application fails to contain the benefit claim that is presently requested.

Moreover, it is noted that a filing receipt was mailed to Petitioner on May 8, 2019, which sets forth, in pertinent part:
 

    PNG
    media_image2.png
    54
    439
    media_image2.png
    Greyscale


An updated filing receipt was mailed to Petitioner on September 12, 2019, which sets forth, in pertinent part:


    PNG
    media_image3.png
    54
    529
    media_image3.png
    Greyscale


As such, it is not clear why the applicant and Petitioner were each unaware that the currently requested benefit claim was neither requested nor accorded in this application.  This must be addressed on renewed petition by the applicant and Petitioner.

Any reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. §§ 1.78(c) and (e).”  

Any renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,1 hand-delivery,2 or facsimile.3  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.4

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

The petition fee has been received, the corrected/updated ADS that was received with this petition is acceptable, and neither need be resubmitted with the renewed petition.

It is noted that the address listed on the petition differs from the address of record.  The application file does not indicate a change of correspondence address has been filed in this case, although the address given on the petition differs from the address of record.  If Petitioner desires to receive future correspondence regarding this application, the change of correspondence address must be submitted.  A courtesy copy of this decision will be mailed to Petitioner.  However, all future correspondence will be directed to the address of record until such time as appropriate instructions are received to the http://www.uspto.gov/web/forms/sb0122.pdf.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions

cc:	BakerHostetler 
999 Third Avenue
Suite 3900
Seattle, WA  98104-4040



    
        
            
        
            
        
            
        
            
    

    
        1 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        2 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        3 (571) 273-8300: please note this is a central facsimile number.  
        4 https://www.uspto.gov/patents/apply